        Case 1:11-cr-00389-SHS Document 193 Filed 07/29/20 Page 1 of 1

                                                               USDCSDNY
                                                             ' DOCUtfENT
UNITED STATES DISTRICT COURT                                t i ELECI'RONlCALLY FILED ·
SOUTHERN DISTRICT OF NEW YORK                                ·i noc 11:                       ·

UNITED STATES OF AMERICA
                                                             ·! DATE F1W):
                                                              ~   --
                                                                                y;     '2,0


                            Plaintiff,
                                                     11-Cr-389 (SHS)
              V.

JOEL VASQUEZ,                                        ORDER
                            Defendant.


SIDNEY H . STEIN, U.S. District Judge.
   On July 27, 2020, the Court received defendant Joel Vasquez's pro se motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(l)(A).
    IT IS HEREBY ORDERED that the government shall provide Vasquez's BOP med-ieft'l
and disciplinary records, and file its opposition, if any, by August 12, 2020. The Clerk of
Court is directed to mail a copy of this order to defendant Joel Vasquez [91692-054] at CI
Big Spring (Flightline), 2001 Rickabaugh Drive, Big Spring, TX 79720, and note service on
the docket.


Dated: New York, New York
       July 29, 2020

                                          SO ORDERED:
